DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/07/22 has been entered in the case. Claims 10-19 & 30-31 are pending for examination; claims 20-29 are withdrawn and claims 1-9 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “wherein the one or more processors are configured to compare an expiry date of the injection device with a schedule dosing time for the injection device” is vague.  It is unclear to Examiner that how does the processor compare an expiry date of the injection device with a schedule dose time for the injection device?  The specification does not provide enough support or explain clearly of step or method or using any program or coding to perform of comparing the expiry date with the schedule dose time.  Can Applicant provide an example?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12, 14-15, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamtoro et al. (US 2020/0289740).
Regarding claim 10, Tamtoro discloses a packaging assembly 300, in Figs. 3-5 comprising: 
a case 202 configured to contain at least one injection device 320 for delivering a medicament, para [0128, 0125].  It is noted that the injection device 320 (no shown in Fig. 3) is located within a sealable storage compartment 310, para [0141]; 
a container/device sensor 312 configured to:
(i) detect at least one injection device contained within the case (the container sensor 312 is sensing a presence of the drug delivery device, para [0014, 0029, 0133]); and 
(ii) receive device storage information (e.g., detect a quantity of drug or medicament contained within the drug delivery 320; a temperature check, a pressure sensor) from the at least one detected injection device 320.  For example: the container sensor 312 may be adapted to detect a quantity of drug or medicament contained within the drug delivery device 320 in the event other drug delivery device 320 contains multiple doses, para [0145]; the container sensor 312 performs a temperature check in the form of an evaluation of the temperature history of the drug product to determine the range and duration of temperatures experienced by the drug product in the past (e.g., during storage, distribution, etc.), para [0149]; the container sensor  312 may also be a pressure sensor conductive switch for sensing whether the drug delivery device 320 is disposed within the storage container, para [0133], or a pressure sensor 
Tamtoro further discloses a wireless communication module, para [0160]; wireless via Wi-Fi, RFID, NFC, Zigbee, Bluetooth and the like, para [0141];
a monitoring device 322 configured to communicate wirelessly with the wireless communication module (e.g. the delivery device sensor 322 is adapted communicate via any number of communation protocols such as wireless, e.g. via Wi-Fi, RFID, NFC, Zigbee, Bluetooth and the like, para [0141]);
the monitoring device 322 configured to be attached to the at least one injection device (e.g. any number of delivery device sensor 322 coupled to the drug delivery devices 320, para [0141]; 
the monitoring device 322 is configured to monitor a delivery of medicament the at least one injection device (e.g. the drug delivery device sensor 322 sense/monitor a condition of the drug delivery device such as, for example, a thermometer or any other type of temperature sensor for sensing a temperature of a drug stored in a reservoir of the drug delivery device 320, a switch for detecting the position of a locking mechanism associated with an actuator of the drug delivery device, a switch for detecting the position of a plunger mechanism associated with an actuator of the drug delivery device..., a switch for detecting the position of a needle cap on the drug delivery device, a photo sensor for detecting at least one of an opacity and a color of a drug stored in a reservoir of the drug delivery device, para [0141], also see claim 3 in Tamtoro; the delivery device sensor 322 performs/monitors a temperature check to evaluation of the temperature history of the drug product to determine the range and duration of temperatures experienced by the drug product in the past..., para [0149]); and
the monitoring device 322 is configured to transmit monitoring information of the at least one injection device to the wireless communication module (e.g., the communication module is adapted to transmit the sensed data (from the monitoring device) to a wireless communication module, e.g., a remote computing device, a remotely located server, a mobile communication device and/or a tablet computer, para [0039]; the delivery device sensor 322 communicates via wireless transmission signals.  For example: the delivery sensor comprises RFID tags having information relating to the use of the drug being stored, para [0160].  It is noted that the information relating to the use of the drug being stored is equivalent or similar meaning to the claimed limitation of monitoring information of the injection device);

Note: for claim 16, the data storage device is equivalent to a remote computing devices 104, 110, 114, 140..., in para [0152]; wherein the data storage device is located within the remote computing devices, please see the explanation in the rejection of claim 16 below for more details); and 
one or more processors 314 (a controller 314 having a processor, computer-executable instructions and/or logic, para [0128, 0143]) configured to: 
(i) record an injection history on the data storage device, (a report received from the drug delivery system, para [0072]; the patient record to track the compliance of the individual patient with his/her regime, a record for the drug delivery system used by each patient that is stored in a drug delivery system, para [0073], also see para [0074-0075, 0116-0117, 0149, 0152], and 
(ii) control the cooling unit 318 to set the internal temperature of the case according to the received device storage information (e.g., para [0146] states that: a temperature adjustment device such as a cooling and/or a heating deice is provided.  A refrigerant-based cooling device is used to lower the temperature to suitable storage levels of the drug delivery device 320... Active heating may also be utilized to adjust the temperature, such as using reverse cooling element to provide heat and/or resistive heating components... Further, a number of heating coils or similar devices used to adjust the temperature.  The system 300 includes any combination of these temperature adjustment devices, thus the controller 314 is adapted to determine an appropriate combination to efficiently adjust the temperature);
(iii) control the wireless communication module to transmit the recorded injection history to an external user device, (e.g. the signal transmitted to the computing device, i.e. external user device , may include information relating a frequency of use of the delivery device, and/or quantity of unused delivery devices, para [0023]; the container further includes a temperature adjustment device.  The controller may be adapted to transmit to control command to the temperature adjustment device to adjust the temperature of at least of one the drug delivery devices selectively stored in the container, para [0037], also see claims 17, 26-27 in Tamtoro;
(iv) record the received monitoring information in the injection history (e.g. [0030], The at least one delivery device sensor may obtain data relating to a quantity of drug contained within the delivery 
Regarding claim 11, wherein the one or more processors are configured to record information relating to a removal of a detected injection device from the case in the injection history (the communication device 306 comprises a display or alarm to communicate a message such as “Device Removed From Container”, para [0147].  In order to display or alarm the message, the processor must be record the information, i.e. removal of the injection device, in the memory/the injection history).
Regarding claim 12, further comprising a speaker; wherein the one or more processors are configured to operate the speaker (alarm) to generate an audio output reminder when a scheduled injection time is due (e.g. the controller alerts the patient when the dose is ready for administration, also reminds when a subsequent mediation should be administered, para [0058];  the communication device 306 comprises a display or alarm which communicates a message that the drug delivery device is ready for use, para [0147], also see para [0117-0118].  
Regarding claim 14, further comprising a display (para [0147]; wherein the device sensor 312, 322 is configured to receive device operation information from the at least one detected injection device (a delivery device sensor 322 is coupled to the injection device 320; wherein the delivery device sensor 322 senses a condition of the drug delivery device 320 such as a thermometer or any other type of temperature sensor for sensing a temperature of a drug stored in a reservoir of the drug delivery device 320, para [0141]; the sensor 322 includes proximity sensors adapted to detect the presence of the drug delivery device 320 within a storage compartment 310,...the sensor 322 is adapted to detect a quantity of drug or mendicant contained within the drug delivery device 320, para [0145], also see para [0147]); and
 the one or more processors are configured to control the display to show instructions for delivering the medicament, according to the received device operation information (e.g. the container and/or device communicates audiovisual messages including usage instructions, para [0057]; the drug 
Regarding claim 15, further comprising a temperature sensor configured to monitor the internal temperature of the case (temperature sensors located inside and/or outside of the storage container 302 adapted to determined internal temperatures of the storage compartment and/or the drug delivery device 320 and external, para [0145]); wherein the one or more processors are configured to record the internal temperature of the case in the injection history (e.g. temperature is record as history of the drug report, para [0108, 0122, 0152, 0154]; the container sensor 312 and/or the delivery device sensor 322 performs a temperature check in the form of an evaluation of the temperature history of the drug product to determine the range and duration of temperatures experienced by the drug product in the past (e.g., during storage, distribution, etc.),..., para [0149]; displaying information relating to the sensed condition, i.e., temperature of the case; logging the sensed condition; transmitting the sensed condition to a remote computing device, see steps a, g & h in claim 22 in Tamtoro, and para [0152]).  
Regarding claim 19, wherein the monitoring device comprises a display (the communication device 306 includes number of displays, para [0130]), the one or more processors are configured to transmit device operation information to the monitoring device, and the display of the monitoring device is configured to showPage: 5of8 instructions for delivering the medicament, according to the received device operation information (e.g. the data relates to a quantity of drug contained within the delivery device and/or a temperature of the drug delivery device; wherein the data obtained and selective instructions are communicated via wireless communication protocols.  The displayed information relates to an indication (a monitoring device or a display) that the drug delivery device has reached a threshold temperature and is ready for use, and indication of when the drug device will be ready for use, and/or an indication of a quantity of drug delivery devices remaining for use, para [0030-0031]; the communication device 306 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tamtoro et al. (US 2020/0289740).
Regarding claim 13, Tamtoro discloses the claimed invention.  Tamtoro discloses that the processor is configured to produce an audio output reminder when a schedule injection time is due (e.g. device ready for use, or device removed from container), para [0147].  However, Tamtoro does not disclose that the processor is configured to deactivate the audio output reminder in response to a removal of an injection device from the case.  However, it is well-known in the art that the alarm provides alert via an audio output (speaker, sound) in certain period time to warning user pay attention, and then deactivate the speaker/sound to save the battery and prevent of annoying alarm sound to a user.  
Regarding claim 16, Tamtoro discloses the claimed invention.  Tamtoro discloses that the packaging assembly system 300 include a remote computing device adapted to communicate with the controller, such as the computing devices 104, 110, 114, 140..., as described in Fig. 1.  This log information used to generate a historical representation of a patient’s usage profile..., para [0152].  It is well-known in the computer art that the computing device includes a data storage device such as computer readable storage medium, or memory.  Since the computing devices 104, 110, 114, 140... being detached and removable from the packaging assembly system 300.  Therefore, the computer readable storage medium of the computing devices 104, 110, 114, 140 is removable.  
In addition, Tamtoro discloses that the data storage device such as computer readable storage medium, i.e. memory to record the data/information; however, Tamtoro does not disclose except for the limitation that computer readable storage medium is removable.  It would very well-known in the electronic computer device art that including a removable, computer readable storage medium, such as: USB flash drive, CD card, or external drive, for purpose of removable the storage device and carry around with a user without need to be attached into the whole package device. 
Regarding claim 31, Tammoro discloses that the communication device 306 includes number of displays, illumination devices... The communication device 306 is disposed on or near any portion of the storage container 302 such as on any surface, on an edge of the storage container 302, and the like, para [0130].  Thus, a person skilled in the art would recognize that the display located under a lower surface of the lid or anywhere in the storage container and that considered as rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  As seen in Fig. 3, the communication device 306 includes a display, para [0130]. It appears that the display positions on a lower surface of the lid 304a, see Figs. 3 & 5.  Therefore, when the display is obscured when the lid 304 is in the closed position, and wherein the display is uncovered, in Fig. 3, when the lid is in the open position. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tamtoro et al. (US 2020/0289740) in view of Poutiatine et al. (US 8,357,114).
     	Tamtoro discloses all the claimed subject matter.  Tamtoro further discloses that 

	Poutiatine discloses that a dispensing device may also have a drug expiration alert feature that can prevent inappropriate dosing of an expired drug, col. 15 and lines 5-8.  It is noted that in order to obtain the drug expiration alert feature, the dispensing device also includes at least one of the processor to keep track the time/schedule of the drug expiration.  In order to prevent inappropriate dosing of an expired drug, a person skilled in the art would recognize that the processor including the software or program coding with comparing a scheduled dosing time of the dispensing device, so that preventing inappropriate dosing of an expired drug. 
Giving such a teaching by Poutiatine, a person having ordinary skill in the art would have easily recognizes that modifying the device of Tamtoro with obtain the processor including of drug expiration alert feature (e.g. the software or program coding) to prevent inappropriate dosing of an expired drug (e.g., equivalent limitation such as: the one or more processor are configured to compare an expiry date of the injection device with a scheduled dosing time for the injection device), as taught by Poutiatine, would provide the benefit of preventing the user to discard the expired drug or avoid to inject expired drug into a patient.

Response to Arguments
Applicant's arguments filed 01/07/22 have been fully considered but they are not persuasive. 
1) Applicant argues on page 7 of Remarks 01/07/22 that: Tamtoro does not disclose or render obvious a system that includes both a “device sensor” and a “monitoring device” as required in the independent claim 10.


2) Applicant states on page 9 of Remarks 01/07/22 that: the container sensor 312 in Tamtoro cannot “receive device storage information from at least one detected injection device”.  Tamtoro’s container sensor 312 does not receive any information from the drug delivery device 320.
In response, Tamtoro discloses that the container sensor 312 is configured to receive device storage information (e.g., detect a quantity of drug or medicament contained within the drug delivery 320; a temperature check, a pressure sensor) from the at least one detected injection device 320.  For example: the container sensor 312 may be adapted to detect a quantity of drug or medicament contained within the drug delivery device 320 in the event other drug delivery device 320 contains multiple doses, para [0145]; the container sensor 312 performs a temperature check in the form of an evaluation of the temperature history of the drug product to determine the range and duration of temperatures experienced by the drug product in the past (e.g., during storage, distribution, etc.), para [0149]; the container sensor  312 may also be a pressure sensor conductive switch for sensing whether the drug delivery device 320 is disposed within the storage container, para [0133], or a pressure sensor conductive switch disposed within the storage container for sensing whether the drug delivery device, i.e. the detected injection device, is disposed within the storage container, see claim 2 in Tamtoro;

3) Applicant states on page 9 of Remarks 01/07/22 that: Tamtomo would still be missing “one or more processor configured to ... control the cooling unit to set the internal temperature of the case according to the received device storage information”, as required in the claim 10. 
In response, Tamtomo discloses that one or more processors 314 (a controller 314 having a processor, computer-executable instructions and/or logic, para [0128, 0143]) configured to control/adjust the cooling unit 318 to set the internal temperature of the case according to the received device storage information (e.g., para [0146] states that: a temperature adjustment device such as a cooling and/or a heating deice is provided.  A refrigerant-based cooling device is used to lower the temperature to suitable .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/Primary Examiner, Art Unit 3783